Citation Nr: 1821170	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-03 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. Negron Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) from October 2012 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran was provided a hearing in December 2017 with the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  At the Veteran's December 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal as to the issue of entitlement to service connection for erectile dysfunction.

2.  Since November 13, 2012, the probative evidence of record shows the Veteran is unable to obtain gainful employment due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204  (2017).

2.  The criteria for a TDIU rating have been met.  38 U.S.C. §§ 1155, 5110(a), (b)(2) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection Claim 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204 (a) (2017).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204 (b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c).

In this case, the Veteran withdrew the issue on appeal of entitlement to service connection for erectile dysfunction at his December 2017 hearing, and a transcript of the hearing is of record.  Due to the Veteran expressing his desire to withdraw his appeal before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning this claim.  See 38 U.S.C. § 7105 (d)(5).  

Accordingly, the Board does not have jurisdiction to review the claim, and the claim for service connection for erectile dysfunction is dismissed without prejudice.

TDIU

The Veteran contends that he is unemployable due to his multiple service-connected disabilities.  

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

The Veteran has a G.E.D., and his work history includes working as a private investigator.  He reported that he has no technical or computer skill training.    

The Veteran already meets the necessary schedular rating criteria under 38 C.F.R. § 4.16(a), as the combined rating of all his service-connected disabilities provides him with a total rating of 80 percent.  Additionally, in September 2013, a VA examiner provided that the Veteran's hearing loss impacts his ability to work due to not being able to hear directions well.  During his August 2013 examination for his back condition, the examiner also provided that the Veteran's back condition impacts his ability to work due to him not being able to bend, lift heavy objects, or sit for long periods of time.  Further, in the Veteran's August 2013 PTSD examination, the examiner noted the Veteran had occupational and social impairment with reduced reliability and productivity.  

Moreover, the Veteran provided a September 2014 statement from his last employer stating that the Veteran could no longer work for him starting May 2013 due to his increased health issues.  The Veteran previously worked as a licensed private investigator and needed to be available on short notice and for long hours.  The Veteran's numerous health issues prevented him from being able to perform such duties.  The Veteran also testified at his December 2017 hearing that he could no longer perform surveillance work anymore due to not being able to sit for long periods of time because of his service-connected lumbar spine condition, bilateral radiculopathy, and bladder dysfunction.  The Veteran also testified that his anger and memory loss issues due to his service-connected PTSD have become more severe, which also prevent him being able to work. 

Therefore, upon review of the foregoing evidence, the Board finds that the Veteran is not able to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Accordingly, the Board concludes that the Veteran has been rendered unemployable due to his service-connected disabilities, and a grant of TDIU is warranted. 


ORDER

The appeal for entitlement to service connection for erectile dysfunction is dismissed.

Entitlement to a TDIU is granted.	



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


